In two related actions to recover damages for legal malpractice, the defendants in Action No. 1 appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Cow-hey, J.), entered March 15, 2000, as denied their motion for summary judgment dismissing the complaint in that action.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the appellants’ motion for summary judgment, since they did not establish that the plaintiff would be unable to prove the essential elements of a legal malpractice claim (see, Schauer v Joyce, 54 NY2d 1, 6; Shopsin v Siben & Siben, 268 AD2d 578; Lanoce v Anderson, Banks, Curran & Donoghue, 259 AD2d 965). Krausman, J. P., H. Miller, Schmidt and Crane, JJ., concur.